WHATLEY, Judge.
We affirm the order denying Robert Ey’s motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Because Ey has raised an issue in his brief regarding the legality of his sentence for misdemeanor petit theft in circuit court case number 95-19712 which we cannot determine from this record, our affirmance of this case is without prejudice to any right he may have to file a facially sufficient motion pursuant to rule 3.800 regarding that sentence.
Affirmed.
STRINGER and SILBERMAN, JJ, Concur.